Citation Nr: 1759461	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

The propriety of the reduction in the rating for prostate cancer from 100 percent to 10 percent, effective April 1, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision that reduced the rating for prostate cancer to 10 percent, effective April 1, 2011.  In April 2017, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The Veteran's statements in his dispute of the prostate cancer rating reduction have also asserted that he is entitled to an increased rating for residuals of prostate cancer.  The issue of entitlement to restoration of the reduced rating is distinct from the issue of entitlement to an increased rating for the same disability.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  The appeal before the Board clearly arises from the Veteran's disagreement with a January 2011 rating decision that implemented a rating reduction.  Despite the fact that the RO has characterized the issue as an increased rating claim in some subsequent adjudicative documents, an increased rating claim is not currently in appellate status before the Board (an appeal of a rating reduction can only raise the rating reduction dispute into appellate status).  Nevertheless, it appears that the Veteran's statements in this case (including an August 2014 written statement) suggest that he might also wish to claim entitlement to an increased rating for his prostate cancer, apart from the appeal of the propriety of the January 2011 rating reduction decision.  To the extent that the Veteran may desire a formal VA determination regarding whether he is entitled to an increased rating for prostate cancer, the matter is hereby referred to the RO for any appropriate action to solicit clarification of the Veteran's wishes, and to afford the Veteran instructions and an opportunity to file a formal claim on the prescribed standardized form.  38 C.F.R. § 19.9(b) (2017).

The Board notes that in the course of appealing the rating reduction at issue in this case, the Veteran has identified a number of impairments suggested to be related to his prostate cancer pathology (in addition to discussing a number of other impairments that are suggested to otherwise warrant service-connected compensation).  Many of these impairments represent disabilities distinct from prostate cancer rating at issue in the reduction on appeal; some of the additional impairments have been considered and adjudicated by the RO (including in a June 2015 rating decision), while the resolution of others may not be as clear.  During the April 2017 Board hearing, the Veteran expressly explained that "[a] lot of the secondary effects are, are what really bothers me."  To the extent that the Veteran may desire a formal VA determination regarding whether he is entitled to service connection for any disabilities he believes to be related to his prostate cancer residuals (including any metastases of prostate cancer and/or other disabilities believed to be caused or aggravated by prostate cancer that are not contemplated in the assigned disability rating for prostate cancer ), the matter is hereby referred to the RO for any appropriate action to solicit clarification of the Veteran's wishes, and to afford the Veteran instructions and an opportunity to file a formal claim on the prescribed standardized form.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Following a VA examination, an October 2010 rating decision proposed to reduce (from 100 to 10 percent) the rating for the Veteran's prostate cancer; he was notified of the proposal by a November 2010 letter; the reduction was implemented (effective April 2011) by a January 2011 rating decision.

2.  The 100 percent rating for the Veteran's prostate cancer was not in effect for 5 years, and the reduction of the rating to 10 percent, effective April 1, 2011, was based on an examination showing improvement.


CONCLUSION OF LAW

The reduction of the rating for prostate cancer from 100 percent to 10 percent effective April 1, 2011 did not involve a due process violation, and was proper.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran seeks the restoration of a 100 percent rating for service-connected prostate cancer, arguing that the RO's January 2011 reduction of the rating was improper.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

Prostate cancer is rated under Diagnostic Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, and Note following.

[Impotence secondary to prostate cancer is separately compensated, as reflected by the award of special monthly compensation for loss of use of a creative organ in this case effective from July 30, 2010; it is not for consideration herein.] 

In implementing the rating reduction for the post-treatment prostate cancer, VA rated his residuals as primarily manifested by voiding dysfunction (renal dysfunction is not shown by the record or claimed by the Veteran).

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  That which requires the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  That which requires the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  Obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following warrants a 10 percent rating: post-void residuals greater than 150 cc, uroflowmetry of markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every 2 to 3 months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.

Urinary tract infection with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  Id.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

38 C.F.R. § 3.343(a) provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

Under 38 C.F.R. § 3.344(a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating was not in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  (The 100 percent rating for prostate cancer was in effect from April 2008 to April 2011.)

Regarding the propriety of the reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

Lay evidence may be competent to address any matter not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

VA and private treatment records document the Veteran's history of being diagnosed with prostate cancer and initiating treatment in 2007 and 2008.  An August 2008 VA examination report summarizes the pertinent history of the prostate cancer, and explains: "He did not undergo any surgery....  He underwent brachytherapy with a radiation boost.  This began in 01/2008 and finished in 03/2008.  He had androgen therapy in 09/2007.  His PSA in 05/2008 was reportedly 0.1."  Additionally, the VA examiner discusses that the Veteran "started seeing the urology clinic at the VA for Zoladex injections recently.  He will be using this for 18 months."

In September 2008, the RO issued a rating decision granting service connection for prostate cancer with assignment of a 100 percent rating effective from April 25, 2008.  In this rating decision, the RO explained: "An evaluation of 100 percent is assigned during active malignancy or antineoplastic therapy.  VA treatment record[s] and VA examination shows you are receiving Zoladex injections for the next 18 months.  Six months following completion of treatment, residual disability is determined by findings from a VA examination conducted at that time."  The RO rating decision also notified the Veteran that "[a] VA examination to ascertain permanent residuals is tentatively scheduled for June 2010."

In July 2010, the Veteran underwent the follow-up VA examination to assess the permanent residuals of the prostate cancer.  The July 2010 VA examination report discusses that the Veteran "was diagnosed with prostate cancer four years ago ....  His PSA was over 40.  He elected to have x-ray therapy followed by hormonal therapy.  His open beam radiation terminated in August of 2007 and he was continued on medications for two years following that."  The VA examiner noted that "[h]is PSA has been done recently and is less than 0.01."  The VA examiner then describes the Veteran's pertinent symptoms / impairments.  The VA examiner discusses that the Veteran "does not wear a pad or other absorbent material," "[h]e voids every 2-3 hours during the day and has nocturia x 2," "[h]e occasionally has leakage, which he notes at the end of the day, "[h]e has never been able to get an erection, achieve vaginal penetration or ejaculation," and "[h]e does not require recurring instrumentation."  The VA examiner also explains that "[h]e does not have episodes of nephritis, hospitalization, renal colic, bladder stones or drainage procedures."  Additionally, the report notes that "[t]here is no dietary therapy or medications that he is on at this time.  He is routinely followed for his condition at VAPAHCS.  He is not on dialysis.  Weight is stable."  Significantly, the VA examiner summarizes the Veteran's status as follows: "The patient is in a period of control at this time....  Activities of daily living and unemployability are not affected by this condition."  (The VA examiner additionally remarked: "He indicates that he has psychiatric symptoms secondary to his prostate cancer and I urged him to apply for benefits for this condition as well.")

Based on the July 2010 VA examination findings, the RO proposed a reduction in the rating for prostate cancer from 100 to 10 percent.  In an October 2010 rating decision, the RO discussed that "[a] higher evaluation of 20 percent is not warranted unless evidence demonstrates a daytime voiding interval between one and two hours, or awakening to void three to four times per night, or for the wearing of absorbent materials which must be changed less than two times per day."  The RO also discussed that "[a] 30 percent evaluation is not warranted unless the record shows urinary retention requiring intermittent or continuous catheterization." 

Notice of this proposal was mailed to the Veteran in November 2010, with a cover letter further explaining that "[t]he combined evaluation for all of your service-connected disabilities will drop from 100% to 20%."  The Veteran was additionally notified of his right to challenge the proposed reduction and was afforded an opportunity to present evidence and/or have a hearing.

In November 2010, the VA examiner who authored the July 2010 examination report added an addendum to that report stating: "Please note that both the patient's mild urinary incontinence as well as erectile dysfunction should be considered secondary to his service connected prostate cancer."

In December 2010, the RO issued a rating decision granting entitlement to special monthly compensation (SMC) based on loss of use of a creative organ (erectile dysfunction), effective from July 30, 2010.

A January 2011 rating decision reduced the rating for prostate cancer from 100 to 10 percent, effective April 1, 2011.  The reduction was made effective as specified by regulation, i.e., effective the last day of the month in which a 60 day period from the date of notice expired.  The due process requirements for rating reduction were satisfied.

The analysis now proceeds to whether the rating reduction was supported by the factual record.

In the Veteran's written statement accompanying the January 2012 notice of disagreement, the Veteran contends that the rating reduction was based upon inaccurate information.  In this regard, the Veteran asserts that he "did not state the dates" of his pertinent cancer treatments, and that the correct dates of his treatment were as follows: "hormonal therapy was from sept 2007 to jan 2010," "radiation therapy was from 1/30/2008 to 3/24/2008."  The Veteran also contends that he "didn't state voiding every 2-3 hrs and 2 times [per] night," asserting that the correct information is that he "void[s] 10-15 times a day, 1-2 times [per] night."  The Veteran then described that he didn't recall discussing other items described in the VA examination report, and he expressed unfamiliarity with certain medical terms.  The Veteran described that he experiences "[h]esitancy and weak stream and sometimes pressure requires to void."  The Veteran mentioned that in November 2010 he underwent a colonoscopy revealing and removing pre-cancerous colon polyps, but did not present an indication as to how this involved his prostate cancer pathology.

To the extent that the Veteran's January 2012 statement indicates that the Veteran disputes the finding that he reported "voiding every 2-3 hrs and 2 times [per] night," multiple VA treatment reports contradict the January 2012 statement on this point.  A January 2010 VA urology treatment report shows "[h]e reports daytime frequency q 2-3hr and nocturia x 2.  He denies dysuria, urgency or incontinence."  The report also shows that the Veteran "states his stream is moderate and he reports moderate subjective emptying w/ some hesitancy and no straining."  An April 2010 VA urology treatment report shows "[h]e reports daytime frequency q 2-3hr, occ. Urgency w/o incontinence and nocturia x 2.  He denies dysuria ...."  The report also shows that the Veteran "states his stream is moderate and he reports moderate subjective emptying w/ some hesitancy and no straining."  An October 2010 VA urology treatment report shows "[h]e reports daytime frequency q 2-3hr and occ. urgency w/o incontinence.  He denies dysuria ...."  The report also shows that the Veteran "notes a moderate urinary stream and, moderate subjective emptying w/ some hesitancy, no straining and nocturia 1-2x/night."

To the extent that the Veteran's January 2012 statement indicates that the rating reduction did not consider the correct dates of his treatment, the Board notes that an April 2010 VA urology treatment report clearly documents, consistent with the other medical documentation of record, that the Veteran "completed XRT [radiation therapy] 3/08" and "completed a 2 year course of hormone therapy w/ Zoladex, last dose 10/09."    In any event, even accepting the Veteran's own characterization of the treatment (and recognizing that the treatment did not necessarily conclude on the day that the final dose was administered), the Veteran has not identified an impropriety in rating reduction.  The Veteran asserts that the last of his cited prostate cancer treatments ended in January 2010; even accepting this as correct, the Veteran has not demonstrated that the July 30, 2010 VA examination, the January 2012 rating reduction, and the April 2012 effective date for the reduction deprived the Veteran of the benefit of the 6 month period following treatment prior to re-examination.  The Board notes that the Veteran's hormone treatments were administered every three months over a two year period, with the final dose administered on October 20, 2009; even assuming that the treatment from the final dose may be deemed to have continued for three months following (in January 2010, as suggested by the Veteran), the cessation of treatment nevertheless occurred more than 6 months prior to the July 30, 2010 VA examination report that served as the basis for the reduction.  This remains true even if the Board were to take the January 26, 2010 date of the Veteran's VA urology consultation that confirmed that the hormone therapy was "completed," as the date of the cessation of the therapy.

On the matter of determining whether the July 2010 VA examination report mischaracterized the Veteran's urinary frequency, the Board finds that the July 2010 VA examination report's documentation of the Veteran's description of urinary frequency at the time is consistent with the details of the Veteran's statements during VA urology treatment consultations during 2010, both before and after the July 2010 VA examination.  To any extent that the Veteran may be suggesting that the consistent documentation of his statements across several different medical records represents repeated mischaracterizations of his symptom descriptions by multiple medical providers (the July 2010 VA examiner was not the same doctor that authored the pertinent VA urology treatment records), the Board finds that such a suggestion is not credible, not supported by any indications of record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).  The Board finds that the Veteran's documented statements during medical treatment consultations during 2010 and during the July 2010 VA examination are the most probative indications of the Veteran's urinary frequency during the time leading to the rating reduction.  The contrary statements of the Veteran from after the rating reduction are less contemporaneous, less probative, and less credible to any extent they are intended to retrospectively establish that the rating reduction was based upon incorrect facts at the time (as opposed to establishing a basis for a separate increased rating claim through assertion of increased symptomatology).

The Board finds that the several medical records from 2010 and the July 2010 VA examination report documenting the Veteran's consistent report of a voiding interval between two and three hours is the most probative evidence on the matter and provide an adequate basis for concluding that the Veteran's daytime voiding interval was between two and three hours at that time.

The Veteran's January 2012 statement also referenced: "PSA 40.6 Gleason High," and directed attention to an enclosed medical report from September 2007.  The associated report documents, consistent with other evidence of record, details of the Veteran's prostate-related clinical findings prior to treatment for the prostate cancer, and well prior to the rating reduction at issue.  Significantly, there is no medical evidence suggesting problematic PSA levels after completion of the prostate cancer treatment, including to the present time.  In this regard, the Board notes that VA medical records (including a June 2014 report charting the Veteran's complete PSA history) document that the Veteran's PSA levels in June 2007 were "40.6," and had fallen to "0.01" by the time of testing in October 2010.  The June 2014 VA treatment report shows that the Veteran's treating urologist reviewed the PSA history and described it as "stable after completing treatment in 2009."  The Board emphasizes that the Veteran's reference to details of the prostate cancer prior to treatment in 2007 do not present a basis for restoring the rating that was reduced in 2011 on the basis of its improvement following treatment.

Another January 2012 written statement from the Veteran asserts: "On Dec 21 talked with VA agent who stated that ... cancer award (100%) was a final and permanent award with no further reviews."  The Board notes that no documentation in the claims-file corroborates that such an indication was expressed to the Veteran, whereas the claims-file clearly documents that a proposed rating reduction was pending at that time with proper notice and due process provided to the Veteran.  The Board also observes that, generally, the power to award benefits based on justice or equity is beyond the Board's authority.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (an earlier effective date for DIC benefits is not allowable under equitable estoppel because payment of government benefits must be authorized by statute).  The Court has found that, although a claimant may have in fact received erroneous advice, a claimant is not entitled to benefits based on estoppel.  McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran's January 2012 statements also describe difficulties with decreased sexual functioning, depression, fatigue, leg pain, bone pain, high blood pressure, voiding intervals, diarrhea, urgency, and decreased muscle strength.  To the extent that the Veteran here describes various impairments that are beyond the direct scope of the prostate disease itself (with the Board also noting that prostate cancer is considered a disease of the genitourinary system under 38 C.F.R. § 4.115b), they appear to be beyond the scope of the prostate cancer rating itself and accordingly not pertinent to the determination of whether the reduction of that rating was proper.  To the extent that the Veteran's statement is therefore asserting that disabilities beyond the scope of the prostate cancer itself should be compensated by VA as service connected disabilities secondary to the prostate cancer, these would raise separate claims of entitlement to service connection beyond the scope of the appeal before the Board at this time.  Some of these claims have been adjudicated by the RO in a June 2015 rating decision.  To the extent that the Veteran may seek service connection for any secondary disabilities that have not been formally considered by the RO, the Board has referred this matter to the attention of the RO in the introduction section of this decision.  To the extent that the Veteran's statements after the January 2011 reduction decision describe impairment that was not shown in the record prior to the January 2011 reduction decision, the Board must focus on the evidence available to the RO at the time the reduction was implemented.

The Veteran's October 2012 written statements largely reiterate his contentions first presented in the January 2012 statements.  The Board observes that the October 2012 written statements further discuss additional "on-going symptoms," with the Veteran listing items including "gynecomastia 3/2011," "cardiology problems," "Positive TV test early 70's," "COPD early 70's, still ongoing," and "Hormone imbalance."  Again, to the extent that the Veteran refers to additional disabilities as "symptoms," these additional disabilities would be subject to separate claims to establish entitlement to service connection; they are not for consideration within the scope of the prostate cancer rating reduction on appeal.  To the extent that the Veteran may seek service connection for any secondary disabilities that have not been formally considered by the RO, the Board has referred this matter to the attention of the RO in the introduction section of this decision.  Again, to the extent that the Veteran's statements after the January 2011 reduction decision describe impairment that was not shown in the record prior to the January 2011 reduction decision, the Board must focus on the evidence available to the RO at the time the reduction was implemented.

In August 2014, the Veteran submitted a written statement on a number of matters including his prostate cancer.  In this statement, the Veteran referred to "enclosed recent MRI results, also indicating metastatic disease (cancer)."  The attached March 2013 radiology report actually shows a medical impression of "no focal bone lesions to suggest metastasis."  This presents no basis for the Board to conclude that the January 2011 rating reduction decision was improper.

At the April 2017 Board hearing, the Veteran was asked to discuss "why you think VA was wrong in ... reducing your disability rating?" by the undersigned.  The Veteran replied by explaining that "I guess by the standards you put for the cancer rating .... [a] lot of the secondary effects are, are what really bothers me."  The Board understands the Veteran here to be primarily expressing concern that other disabilities that are "secondary" to the prostate cancer, but distinct from / not contemplated by the rating criteria for the prostate cancer itself.  The Board has referred the matter of soliciting clarification of the Veteran's possible desire to claim entitlement to service connection for additional disabilities secondary to the prostate cancer, and providing him with the instructions and forms to assist him in doing so.  For the purposes of the current appellate review and decision, however, the issue of entitlement to a restoration of the 100 percent rating for prostate cancer is more narrowly focused upon the prostate cancer rating alone and the bases for the January 2011 decision that implemented its reduction.

After review of the evidence, the Board concludes that the totality of the credible competent evidence demonstrates that the reduction in this case was proper.  The Board again notes that 38 C.F.R. § 3.344(c) specifically provides that the provisions of 38 C.F.R. § 3.344(a) "do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  The Veteran's prostate cancer is categorized by VA as a disability that is likely to improve with treatment following its initial diagnosis; the rating decision and the rating criteria for the 100 percent rating awarded to the Veteran for prostate cancer expressly indicate that a reduction in rating is anticipated following a course of treatment.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

The prostate cancer rating prior to the reduction at issue was awarded specifically to compensate for the impairment of undergoing treatment.  The evidence of record demonstrates actual material improvement in the Veteran's impairment to warrant the rating reduction: the treatment itself was the compensated impairment, and the Veteran had completed the pertinent treatment by the time of the reduction.  The July 2010 VA examination report, more than 6 months following the completion of treatment, confirmed this improvement.  The evidence does not indicate that there was any local reoccurrence or metastasis of prostate cancer at the time of the rating reduction.  Under these circumstances, prostate cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, and Note following.

The evidence in this case does not indicate that the Veteran was experiencing urinary leakage, diversion, or incontinence requiring the wearing of absorbent materials.  The July 2010 VA examination report confirms that the Veteran "does not wear a pad or other absorbent material," and no evidence of record contradicts this.  Thus, the rating reduction did not fail to account for entitlement to any rating available for the use of absorbent materials for leakage.  Likewise, no evidence indicates that the Veteran was experiencing urinary retention requiring intermittent or continuous catheterization, and therefore the rating reduction did not fail to account for entitlement a rating on the basis of this criteria.  Further, no evidence indicates that the Veteran was experiencing urinary tract infections, and therefore the rating reduction did not fail to account for entitlement a rating on the basis of such impairment.  38 C.F.R. § 4.115a

Rather, the evidence supports the RO's determination that the Veteran's prostate cancer residuals was predominantly manifested by urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night.  This level of impairment was appropriately determined to meet the criteria for a 10 percent rating.  This level of impairment from urinary frequency was established by the Veteran's consistent statements to medical providers contemporaneously documented in several VA medical records from 2010.  The Board finds that the Veteran's statements suggesting a greater degree of impairment associated with reportedly higher urinary frequency, made in the course of this appeal after the reduction of the rating, are not credible and are contradicted by the contemporaneous medical records.  The Board finds that the RO's rating reduction determination properly assigned a 10 percent rating on this basis, and a greater level of impairment from greater urinary frequency at the time of the reduction was not credibly shown.  38 C.F.R. § 4.115a

Considering the above, the Board finds that the reduction in the rating for the Veteran's prostate cancer was factually warranted and in accordance with governing law, and restoration of the 100 percent rating is not warranted.



ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's prostate cancer from 100 percent to 10 percent, effective April 1, 2011, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


